Name: 82/907/EEC: Commission Decision of 13 December 1982 approving an amendment to the programme for the cheese industry in the Land Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|31982D090782/907/EEC: Commission Decision of 13 December 1982 approving an amendment to the programme for the cheese industry in the Land Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 381 , 31/12/1982 P. 0012 - 0012*****COMMISSION DECISION of 13 December 1982 approving an amendment to the programme for the cheese industry in the Land Baden-Wuerttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/907/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas on 12 March 1982 the Government of the Federal Republic of Germany forwarded an amendment to the programme for the cheese industry in the Land Baden-Wuerttemberg, approved by the Decision of 17 December 1980, and on 30 August 1982 provided additional details; Whereas this amendment, which provides for an increase in the volume of investment, an extension of the programme by one year and an enlargement of its geographical scope, alters neither the subject nor the objective of the approved programme; whereas the amended programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the reservations made in the Decision of 17 December 1980 also apply in respect of the programme; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme for the cheese industry in the Land Baden-Wuerttemberg, submitted by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 12 March 1982 and supplemented on 30 August 1982, is hereby approved subject to Article 1 (2) of Commission Decision 80/1323/EEC. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 13 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1.